IN THE SUPREME COURT OF THE STATE OF DELAWARE

CYNTHIA O’CONNER, *                       §
                                          §      No. 698, 2014
      Petitioner Below,                   §
      Appellant,                          §      Court Below: Family Court of
                                          §      the State of Delaware in and for
      v.                                  §      New Castle County
                                          §
DARRYL J. ROBINSON,                       §      File No. CN09-04138
                                          §      Pet. No. 14-26120
      Respondent Below,                   §
      Appellee.                           §
                            Submitted: March 24, 2015
                            Decided:   March 24, 2015
                                   ORDER
      This 24th day of March 2015, it appears to the Court that, on March 9, 2015,

the Senior Court Clerk issued a notice directing the appellant, Cynthia O’Conner,

to show cause why this appeal should not be dismissed for O’Conner’s failure to

pay the Family Court record preparation fee. O’Conner has failed to respond to the

notice to show cause and has not paid the fee.             Under these circumstances,

dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                                 BY THE COURT:
                                                 /s/ Leo E. Strine, Jr.
                                                 Chief Justice
*
 By Order dated December 23, 2014, the Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).